Citation Nr: 0623682	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  05-10 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for thyroid cancer with 
metastases of lymph nodes in the neck as a result of exposure 
to ionizing radiation.


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1965 to 
May 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah, which denied service connection for thyroid cancer with 
metastases of lymph nodes in the neck as a result of ionizing 
radiation.  The veteran requested a Board hearing on his VA-
Form 9, but later withdrew the request in April 2005.

The RO denied a service connection claim for thyroid cancer 
as due to herbicide exposure in September 2004.  However, the 
veteran only filed a notice of disagreement, regarding 
thyroid cancer due to ionizing radiation; so this is the only 
issue on appeal.


FINDINGS OF FACT

1.  The veteran was exposed to ionizing radiation in service.

2.  Thyroid cancer was not diagnosed in service or within 5 
years of his exposure.

3.  The competent medical evidence of record does not relate 
the veteran's thyroid cancer to exposure to ionizing 
radiation in service.


CONCLUSION OF LAW

Thyroid cancer was not incurred in or aggravated by service, 
nor may its incurrence or aggravation therein be presumed. 38 
U.S.C.A. §§ 1110, 1112, 5103A, 5107, (West 2002); 38 C.F.R. 
§§ 3.303, 3.111 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the service connection 
claim for thyroid cancer as a result of ionizing radiation 
and the respective responsibilities of each party for 
obtaining and submitting evidence by way of a March 2004 VA 
letter, prior to the December 2004 rating decision.  
Specifically, the RO notified the veteran that VA would 
obtain all relevant evidence in the custody of a Federal 
department or agency.  The RO notified the veteran of his 
responsibility to respond in a timely manner to VA's requests 
for specific information and to provide a properly executed 
release so that VA could request the records for him.  The RO 
also requested the veteran to send any additional evidence in 
his possession.  

During the pendency of this appeal, the CAVC further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  The 
March 2004 letter did not provide the veteran with notice of 
the laws regarding degrees of disability or effective dates 
for any grant of service connection.  However, since no 
disability rating or effective date for award of benefits 
will be assigned, as discussed below, any defect with respect 
to the content of the notice requirement was non-prejudicial.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
and personnel records and private medical records.  The Board 
finds that there are no additional medical treatment records 
necessary to proceed to a decision in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA referred the case to the Under Secretary for 
Benefits, who obtained an advisory medical opinion from the 
Under Secretary for Health, regarding the pertinent issues in 
this matter.  See 38 C.F.R. § 3.311 (c).      

Upon a review of the claims folder, the Board finds that the 
veteran was notified of the evidence and information 
necessary to substantiate his claim for service connection; 
was notified of the respective responsibilities of VA and 
himself as it pertained to who was responsible for obtaining 
such evidence; and also was notified to submit all relevant 
evidence he had to the RO.  Additionally, the Board is 
satisfied that all relevant facts have been adequately 
developed to the extent possible; and no further assistance 
to the veteran in developing the facts pertinent to the issue 
of service connection is required to comply with the duty to 
assist under the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 38 
C.F.R. § 3.159.



Analysis

The veteran seeks service connection for thyroid cancer with 
metastases of lymph nodes in the neck as a result of exposure 
to ionizing radiation.  He contends that he developed this 
cancer in service from exposure to industrial x-rays, 
specifically x-rays of helicopter parts.  He noted that he 
worked under a sergeant who wore a radiation badge and lead 
apron vest but that he had nothing protecting him or 
monitoring the amount of radiation, and was closer to the 
parts being x-rayed.  He also mentioned that he had no 
radiation exposure after service.  He thus contends that his 
current thyroid cancer is directly related to service, 
entitling him to disability compensation.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the evidence shows a current diagnosis of thyroid 
cancer.  Private medical records show an initial diagnosis in 
September 2002 and subsequent treatment until 2004. 

The next issue is whether there is evidence of any in-service 
incurrence of thyroid cancer.  The service medical records do 
not show any thyroid cancer diagnosis; but the service 
personnel records show the veteran had a record of 
occupational exposure to ionizing radiation from February 
1967 to September 1967.  Under VA regulations, thyroid cancer 
is a radiogenic disease that may be induced by ionizing 
radiation.  See 38 C.F.R. § 3.311 (b)(2).

As the record shows a current diagnosis of thyroid cancer, 
which is a radiogenic disease that can be induced by ionizing 
radiation, and in-service exposure to ionizing radiation, the 
determinative issue becomes whether there is any relationship 
between the two.

First, service connection for thyroid cancer due to ionizing 
radiation is not warranted on a presumptive basis, as medical 
records show the first diagnosis was in 2002, which is more 
than five years after his 1967 exposure.  See 38 C.F.R. 
§ 3.311 (b)(5)(iv).

Second, upon review, the medical evidence does not show that 
service connection is warranted on a direct basis.

VA referred this case to the Under Secretary for Health in 
October 2004, noting that the veteran's DD-Form 1141 showed 
he received a total of 0.134 rem of radiation in service and 
worked in mines and mine safety after service.  The Chief 
Public Health and Environmental Hazards Officer provided a 
November 2004 opinion that based on the veteran's DD-Form 
1141, it was estimated that the veteran was exposed to a dose 
of ionizing radiation in service ranging from 0.1345 rem to 
0.148.  The physician found that exposure to 3.71 rads or 
less at age 21 provided a 99 percent credibility that there 
was no possibility of a relationship between the veteran's 
thyroid cancer and his exposure to ionizing radiation.  The 
physician noted that a number of studies had shown increased 
risk for thyroid cancer and nodules after radiation in 
children; but in adults, statistically there was not an 
increased risk.  It was noted that for comparison purposes 
the Interactive Radioepidemiological Program of the National 
Institute for Occupational Safety and Health was used to 
estimate the likelihood that exposure to ionizing radiation 
was responsible for the thyroid cancer. 

This is the only medical opinion of record addressing the 
etiology of the veteran's thyroid cancer.  None of the 
remaining medical evidence of record suggests any 
relationship between the veteran's thyroid cancer and 
service.  In fact, an October 2002 private medical record 
notes the veteran's paternal grandmother died from mestatic 
thyroid cancer, which shows a family history.

Based on these findings, the Board finds that the 
preponderance of the evidence is against the claim.  Even 
though the veteran argued that the physician's opinion on the 
etiology of his thyroid cancer was invalid because ionizing 
radiation exposure in service was unknown, the service 
personnel records give readings of the level of his in-
service exposure, and this was the information relied upon to 
make the medical conclusion.  Thus, while the Board has 
considered the veteran's lay assertions, they do not outweigh 
the medical evidence of record, which shows that there is no 
relation between the veteran's thyroid cancer and his in-
service exposure to ionizing radiation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  A competent medical 
expert makes this opinion and the Board is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

In sum, the service connection claim for thyroid cancer as a 
result of exposure to ionizing radiation is denied.  In 
making this decision, the Board has considered the benefit of 
the doubt doctrine; however, as the evidence is not equally-
balanced, in this regard, it does not apply.  Gilbert v. 
Derwinski, 1 Vet. App. at 57-58; 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.





ORDER

Entitlement to service connection for thyroid cancer with 
metastases of lymph nodes in the neck as a result of exposure 
to ionizing radiation is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


